                Case 3:21-cr-00121-JD Document 47 Filed 05/13/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   FRANK RIEBLI (CABN 221152)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           Eric.Cheng@usdoj.gov
             Frank.Riebli@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                         )   Case No. CR 21-0121 JD
                                                       )
15           Plaintiff,                                )
                                                       )   STIPULATED REQUEST TO CONTINUE FIRST
16      v.                                             )   APPEARANCE AND EXCLUDE TIME UNDER
                                                       )   THE SPEEDY TRIAL ACT AND [PROPOSED]
17   JESSIE ALEXANDER RUSH,                            )   ORDER
     ROBERT BLANCAS,                                   )
18   SIMON SAGE YBARRA, and                            )
     KENNY MATTHEW MIKSCH                              )
19                                                     )
             Defendants.                               )
20                                                     )

21

22           The defendants in this case are currently scheduled to make their first appearance in the District
23 Court on Tuesday, May 18, 2021 at 1:00 p.m. The parties believe that it would be more efficient to

24 continue that first appearance to July 13, 2021. The government has produced a substantial amount of

25 discovery to the defendants, including investigative process, photos, and audio files, and extracts from

26 cell phones. In addition, the government has extended written plea offers to the defendants. The

27 defendants require time to review the materials the government produce and discuss those materials with

28 their attorneys, as well as the terms of the proposed resolutions the government has offered. The parties

     STIPULATION AND [PROPOSED] ORDER
     Case No. 21-CR-0121 JD                                1
               Case 3:21-cr-00121-JD Document 47 Filed 05/13/21 Page 2 of 3




 1 will not be in a position to discuss those matters on May 18, but hope to be by July 13.

 2          Defendants Rush, Ybarra, and Miksch are out of custody. Defendant Blancas is in custody.

 3          The parties further ask that the Court exclude the time from May 18, 2021 to and including July

 4 13, 2021 from the operation of the Speedy Trial Act, as the time is necessary to allow for the effective

 5 preparation of counsel. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 6 IT IS SO STIPULATED.

 7 DATED: May 13, 2021                                           /s/
                                                          ERIC CHENG
 8                                                        FRANK RIEBLI
                                                          Assistant United States Attorneys
 9

10 DATED: May 13, 2021                                     /s/ Frank Riebli w/ permission
                                                          ADAM PENELLA
11                                                        Attorney for JESSIE RUSH

12
     DATED: May 13, 2021                                   /s/ Frank Riebli w/ permission
13                                                        ALAN DRESSLER
                                                          Attorney for ROBERT BLANCAS
14

15 DATED: May 13, 2021                                     /s/ Frank Riebli w/ permission
                                                          MARTIN SABELLI
16                                                        Attorney for SIMON SAGE YBARRA

17
     DATED: May 13, 2021                                   /s/ Frank Riebli w/ permission
18                                                        DAVID COHEN
                                                          Attorney for KENNY MIKSCH
19

20

21                                           [PROPOSED] ORDER

22          Based upon the facts set forth in the stipulation of the parties and the representations made to the

23 Court and for good cause shown, the Court continues the First Appearance currently set for May 18,

24 2021, to July 13, 2021 at 1:00 p.m.

25          The Court further finds that failing to exclude the time from May 18, 2021 through July 13, 2021

26 would unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

27 preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

28 excluding the time from May 18, 2021 through July 13, 2021 from computation under the Speedy Trial

     STIPULATION AND [PROPOSED] ORDER
     Case No. 21-CR-0121 JD                               2
               Case 3:21-cr-00121-JD Document 47 Filed 05/13/21 Page 3 of 3




 1 Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and with the

 2 consent of the parties, IT IS HEREBY ORDERED that the time from May 18, 2021 through July 13,

 3 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),

 4 (B)(iv).

 5 IT IS SO ORDERED.
               13
 6 DATED: May _____, 2021
                                                         HON. JAMES DONATO
 7                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     Case No. 21-CR-0121 JD                              3
